Citation Nr: 1446793	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  14-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for right ear hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to a compensable rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to September 1956 and from November 1956 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which confirmed and continued the noncompensable rating for left ear hearing loss and which reopened the Veteran's claim for service connection for right ear hearing loss, but denied it on the merits.

Although the RO reopened these claims, the Board must determine of its own accord whether reopening is warranted before it may address the claims on the merits.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In his June 2014 VA Form 9, the Veteran requested a hearing before a member of the Board to be conducted at his local RO.  However, in correspondence dated August 2014, the Veteran, through his representative, cancelled his requested hearing.  Therefore, the Board will proceed with adjudication of his claims.

VA's electronic system contains additional documents pertinent to the present appeal.  Any future consideration of this appellant's case should take into consideration the existence of these electronic records

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 1993 decision, the Board denied the Veteran's claim of entitlement to service connection for right ear hearing loss.

2.  New evidence associated with the claims file since the January 1993 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss, and raises a reasonable possibility of substantiating the underlying claim. 

3.  The evidence is in relative equipoise as to whether the Veteran's current right ear hearing loss is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The Board's January 1993 decision, which denied the Veteran's claim of entitlement to service connection for right ear hearing loss, is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  As evidence received since the Board's January 1993 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for right ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

3.  Entitlement to service connection for right ear hearing loss is granted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Because the Board is reopening and granting the claim for service connection for right ear hearing loss, any procedural deficiency is not prejudicial to the Veteran.  

II.  Analysis

The Veteran originally filed a claim for service connection for bilateral hearing loss in November 1990, asserting that his condition was related to traumatic noise exposure during his active service.  In a December 1990 rating decision, notice of which was mailed to the Veteran in January 1991, the RO denied that claim, finding that the Veteran's hearing loss was not shown in active service.  The Veteran appealed the decision to the Board.  In a January 1993 decision, the Board granted service connection for left ear hearing loss and denied the claim for service connection for hearing loss in the right ear, finding that while hearing loss was evidenced on the left side in his separation examination and again on subsequent testing within one year of his separation, hearing loss on the right did not manifest until many years later, and there was no cognizable evidence of record relating the right ear hearing loss disability to a period of active service.  The Veteran appealed this determination of the Board to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In November 1994, the CAVC affirmed the Board's January 1993 decision.  The Veteran did not appeal the CAVC decision to the Federal Circuit.  Accordingly, the denial of service connection for right ear hearing loss became final.  See 38 U.S.C.A. §§ 7103, 7104(a) and 38 C.F.R. §§ 20.1100, 20.1104 (addressing finality of Board decisions); 38 U.S.C.A. §§ 7291, 7292 (addressing finality of decisions of the CAVC).

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

As mentioned, the Board's January 1993 decision denied the claim for service connection for right ear hearing loss on the basis that there was "no medical evidence to relate the Veteran's current defective hearing, right ear, to military service."  See January 1993 Board Decision.  However, in connection with the instant petition to reopen, numerous new sources of evidence have been received, and amongst these is evidence which is sufficient to reopen the Veteran's claim.  Specifically, a May 1993 letter from the Veteran's private audiologist opined that the Veteran's right ear hearing loss disability was caused by the same traumatic noise exposure which resulted in impaired hearing on the left side, for which he was granted service-connection.  In this regard, there is now competent medical evidence of record etiologically linking the Veteran's right ear hearing loss to his period of active service.  As this represents evidence not previously of record at the time of the Board's January 1993 decision, and, as it relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen service connection for right ear hearing loss.  See generally, Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (the new-and-material-evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating an element that was basis for prior denial).

Accordingly, the Veteran's claim for service connection for right ear hearing loss is reopened upon receipt of new and material evidence.  See 38 C.F.R. § 3.156(a).  The Board further finds that a favorable decision may be issued based upon the record as it stands.

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

The Veteran asserts that his current right ear hearing loss is the result of exposure to acoustic trauma during his military service.  The Veteran specifically asserts that he developed hearing loss as a result of his in-service exposure to jet engine noise.  He additionally maintains that he continued to experience worsening symptoms since his active service.  Notably, as mentioned, the Veteran was awarded service connection for left ear hearing loss in a January 1993 Board decision.  The Veteran asserts that his right ear hearing loss arose at the same time, in the same way, and from the same underlying injury as his left ear hearing loss.  Thus, he contends that service connection is also warranted for right ear hearing loss.

The Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was as an aircraft mechanic.  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Moreover, in the May 2012 rating decision that forms the basis for this appeal, the RO conceded in-service exposure to traumatic noise.  The Board thus finds that the Veteran was exposed to acoustic trauma, based on his contentions and the circumstances of his service.

On VA examination in May 2012, the VA examiner diagnosed sensorineural hearing loss bilaterally.  See 38 C.F.R. § 3.385 (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  The examiner noted that the Veteran evidenced decreased hearing acuity in the left ear on separation from active service, but had normal hearing on the right, both at the time of his separation and on private testing 7 months after discharge.  Based on this, the examiner opined that the Veteran's right ear hearing loss was less likely than not related to in-service acoustic trauma.  See May 2012 VA examination report.

However, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss during and since his service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current right ear hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Moreover, the Veteran has submitted a May 1993 opinion from his private audiologist, Dr. A.P., who, based upon his previous evaluation and treatment of the Veteran and considering his reported medical history and audiometric testing results, found the Veteran's right ear hearing loss to be related to service.  In this regard, Dr. A.P. reasoned that "[w]hen an individual is exposed to noise, . . . that noise will have a similar impact on both ears," because "both ears are exposed to the same noise environment."  Accordingly, he reasoned, the Veteran's right ear hearing loss, despite its delayed onset, is etiologically related to the same acoustic trauma that caused his hearing loss on the left.  Dr. A.P. also pointed out that the Veteran is service connected for left ear hearing loss based on an identical theory for which he contends that service connection is warranted for right ear hearing loss.  Therefore, he asserted, service connection for right ear hearing loss should be allowed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The opinion was based on an accurate history reported by the Veteran, particularly as it relates to in-service noise exposure, and was supported by sufficient rationale.  Id.  Thus, there is medical evidence supporting the nexus between the Veteran's current right ear hearing loss and his active service.

In sum, there is a current diagnosis of right ear hearing loss, which has been attributed to in-service acoustic trauma by competent medical and lay evidence.  Although there is a VA examination report and opinions of record that is unfavorable, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's right ear hearing loss.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right ear hearing loss is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection for right ear hearing loss is warranted.


ORDER

Entitlement to service connection for right ear hearing loss is granted.



REMAND

Unfortunately, a remand is required with regard to the remaining claim for an increased rating for his left ear hearing loss disability.  The Board's grant of service connection for right ear hearing loss necessarily affects the outcome of the Veteran's increased rating claim, as his service-connected hearing loss is now no longer limited to the left ear.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).  See also Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  

Moreover, the Veteran asserted in his June 2014 substantive appeal (VA Form 9) that his bilateral hearing loss is progressively worsening.  See 38 C.F.R. § 3.327(a) (2014); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

Thus, in light of the amount of time since his last examination in May 2012 and the possible increase in its severity since, a new VA examination should be performed to assess the current level of severity of the Veteran's hearing loss so that the record will be fully developed on this issue.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Implement the Board's decision awarding service connection for right ear hearing loss.

2.  Make arrangements to obtain the Veteran's VA treatment records for hearing loss, dated since April 2014.  

3.  Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


